DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a polyamide, polycarbonate, polyester, polyetherimide, polyolefin”, and the claim also recites “in particular polyether and/or polypropylene, polysiloxane, polystyrene, polyurethane” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pleschke et al. (US Patent 6,634,702). 
	Re claim 1, Pleschke et al. discloses a vehicle component, comprising a plastic part (16), a metal insert (14) having an anchoring portion (the vertical surface to which 15 is attached), a peripheral portion (the horizontal portion of 14), and a first insert surface (the surface facing 15) and an opposite second insert surface (the surface facing 18), wherein the first surface is overmolded by the part, a plastic rib (18) overmolded on a second surface of the metal insert the rib extending from the second surface and being at least partly adjacent to the plastic part,  and a strut component (15) attached to the metal insert at the anchoring portion on the first surface of the metal insert.
	Re claim 4, the strut component is welded to, clinched or integrally formed with the metal insert at the anchoring portion (the strut and metal insert are integrally formed by being overmolded).
	Re claim 7, the second surface is overmolded with a plurality of plastic ribs (figure 1 shows a plurality of plastic ribs 18).
	Re claim 8, the plastic rib overmolded on a second surface of the metal insert forms part of a reinforcement rib extending over at least part of the plastic part (as shown by figure 1).
	Re claim 9, a network of plastic ribs is connected to a lateral side of the plastic rib and extending from the plastic rib over at least part of the plastic part (as shown by figure 1).
	Re claim 16, Pleschke et al. discloses a vehicle comprising the vehicle component comprising a plastic part (16), metal insert (14) having an anchoring portion (the vertical surface to which 15 is attached), a peripheral portion (the horizontal portion of 14), and a first insert surface (the surface facing 15) and an opposite second insert surface (the surface facing 18), wherein the first surface is overmolded by the plastic part (18), a plastic rib (18) overmolded on a second surface of the metal insert the rib extending from the second surface and being at least partly adjacent to the plastic part, and a strut component (15) attached to the metal insert at the anchoring portion on the first surface of the metal insert, and wherein the vehicle is one of a railway vehicle, a marine vehicle, a road vehicle (a motor vehicle, see the Abstract), or an aircraft. 
	Re claim 17, Pleschke et al. discloses a vehicle component, comprising a plastic part (16); a metal insert (14) having an anchoring portion (the vertical surface to which 15 is attached), a peripheral portion (the horizontal portion of 14), and a first insert surface (the surface facing 15) and an opposite second insert surface (the surface facing 18), wherein the first surface is overmolded by the plastic part,  a plastic rib (18) overmolded on a second surface of the metal insert the rib extending from the second surface and being at least partly adjacent to the plastic part, wherein the plastic rib overmolded on a second surface of the metal insert forms part of a reinforcement rib extending over at least part of the plastic part (as shown in figure 1), and a strut component (15) attached to the metal insert at the anchoring portion on the first surface of the metal insert. 
	Pleschke et al. discloses all the limitations of the claims, as applied above except for an exterior edge of the peripheral portion being at least a minimum planar distance from an edge of the anchoring portion closest to said exterior edge of the peripheral portion, wherein the minimum planar distance is 3.0 mm to 50 mm, a thickness of the metal insert being at least 0.05 and at max 5 mm, the metal insert comprising stainless steel, titanium, iron, nickel, copper, aluminum, tin, or a combination comprising at least one of the foregoing, the thermoplastic part and the thermoplastic rib comprising dissimilar but compatible thermoplastic materials, the plastic part and plastic rib comprising a polyamide, polycarbonate, polyester, polyetherimide, polyolefin, in particular polyether and/or polypropylene, polysiloxane, polystyrene, polyurethane, or a combination comprising at least one of the foregoing thermoplastic polymers. 
	The examiner takes Official notice that metal comprising stainless steel, titanium, iron, nickel, copper, aluminum, and tin are old and well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle component, such as that disclosed by Pleschke et al., to be comprised of stainless steel, titanium, iron, nickel, copper, aluminum, or tin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
	The examiner takes Official notice that polyamide, polycarbonate, polyester, polyetherimide, polyolefin, polystyrene, or polyurethane are old and well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a plastic part and plastic rib, such as that disclosed by Pleschke et al., to be comprised of a thermoplastic polyamide, polycarbonate, polyester, polyetherimide, polyolefin, polystyrene, or polyurethane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle component, such as that disclosed by above, to have the thermoplastic part and the thermoplastic rib comprise dissimilar but compatible thermoplastic materials to since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
	It would have been an obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle component, such as that disclosed by Pleschke et al, to have an exterior edge of the peripheral portion be at least a minimum planar distance from an edge of the anchoring portion closest to said exterior edge of the peripheral portion, wherein the minimum planar distance is 3.0 mm to 50 mm, and a thickness of the metal insert be at least 0.05 and at max 5 mm, since it has been held that a mere change in the size of a component is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 5, 10, 11, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 12, 2022